DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2021 has been entered.
 
Response to Amendment
The amendment filed on 3/18/2021 has been acknowledged. Accordingly, claims 7 and 18-19 have been previously cancelled, claim 1 has been amended, thus currently claims 1-6, 8-17 and 20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 13-16 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ozawa et al. (US 20160290621 A1, hereinafter, “Ozawa”, previously cited by the Examiner).

Regarding claim 1, Ozawa teaches a vehicle luminaire (light source unit 8a, see figure 9-13, and figures 1-8) comprising: 
a socket (socket 9 with heat-dissipation plate 13) which includes an attachment portion (protrusion-shaped portion 15) having a concave portion (portion of placement recess 19a) opening to one end portion (better seen in figure 2) and a convex portion (portion of 13) provided in a bottom surface (bottom surface of 19a, better seen in zoomed annotated portion of figure 4 below) of the concave portion (portion of 19a); and 
a light-emitting module (light emitting module 11a) which is provided inside the concave portion (portion of 19a), the convex portion (portion of 13) including: 
a seat portion (upper portion of 13) which protrudes from the bottom surface (bottom surface of 19a, not labeled but clearly seen in figures 2 or 4) of the concave portion (portion of 19a); and at least one connection portion (see CP in annotated figure below and for receiving power feeder 10) which is connected (as seen in figure 9) to the bottom surface (bottom surface of 19a) of the concave portion (19a), 
the connection portion (CP) having one end portion (side end portion of CP) connected to a side wall (outer wall of 13) of the seat portion (upper portion of 13) and 
the light-emitting module (11a) including: a substrate (substrate 25a) which is provided in a surface (first heat-dissipation portion 13a) non-collinear to the bottom surface (bottom surface of 19a) of the concave portion (portion of 19a) in the seat portion (upper portion of 13) with a heat transfer portion (adhesive 30, see ¶ 85) interposed therebetween (better seen in figure 8); and at least one light-emitting element (light emitting element 26) which is provided in the substrate (25), 
a planar dimension (surface area of upper portion of 13) of the seat portion (upper portion of 13) being smaller (Note: a surface area of 25a is evidently larger than any surface area of the upper portion of 13, regardless the size of the upper portion of 13) than a planar dimension (area of upper surface of 25) of the substrate (25), and 
the attachment portion (portion of 15), the seat portion (upper portion of 13), and the at least one connection portion (CP) including a high thermal conductive resin (since 9, 13 are connected integrally connected via the excellent thermal conductivity of the resin material of the resin molding part 12, see ¶ 63, see also ¶ 71 where 13 is integrally formed with the socket and  ¶ 78 where 10 is integrally formed with the socket), and 
the attachment portion (portion of 15), the seat portion (upper portion of 13), and the at least one connection portion (CP) being integrally molded (since CP is integral part of a5 and molded with 13, as seen in figures 14-16).

Figures 4 and zoomed portion of figure 1 of Ozawa with Examiner annotations have been reproduced below:

    PNG
    media_image1.png
    1100
    1025
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    1060
    1031
    media_image2.png
    Greyscale


Regarding claim 2, Ozawa teaches wherein the planar dimension (see area of CP) of the connection portion (CP) is smaller than a planar dimension (surface area of the upper portion of 13) of the seat portion (upper portion of 13) in a direction orthogonal to a direction from the one end portion (upper end of CP, better seen in figure 2) of the connection portion (CP) to the other end portion (lower end of CP) of the connection portion (CP).

Regarding claim 3, Ozawa teaches wherein a part of the heat transfer portion (part of 30) is provided in at least a part of a side wall (31a) of the seat portion (upper portion of 13).

Regarding claim 4, Ozawa teaches wherein a surface (surface of 13a) opposite to the bottom surface (bottom surface of 19a) of the concave portion (portion of 19a) in the seat portion (upper portion of 13) is a flat surface (evident from figure 2).

Regarding claim 5, Ozawa teaches wherein the vicinity (vicinity of 25a) of a peripheral edge of the substrate (peripheral edge of 25a) is located on the outside (outside of surface area of 13a) in relation to a peripheral edge (peripheral edge of upper portion of 13) of the seat portion (upper portion of 13) in the plan view (better seen in figure 4).

Regarding claim 6, Ozawa teaches wherein a space (see space, better seen in figure 4) is provided between the vicinity (vicinity of 25a) of a peripheral edge (peripheral edge of 25a) of the substrate (25a) and the bottom surface (bottom surface of 19a) of the concave portion (portion of 19a).

Regarding claim 8, Ozawa teaches wherein a distance (distance between plane of CP surrounding connection terminals 22, better seen in figure 2, and bottom surface of 19a) between the bottom surface (bottom surface of 19a) of the concave portion (19a) and a surface opposite to the bottom surface (plane of CP surrounding 22) in the connection portion (CP) is equal (note 25a is planar and seats on both, 13a and the planar surface of CP surrounding 22s, thus the surfaces are at a same height with respect to the bottom surface of 19a) to a distance (distance between 13a and bottom surface of 19a) between the bottom surface (bottom surface of 19a) and a surface opposite to the bottom surface (13a) in the seat portion (upper portion of 13).

Regarding claim 9, Ozawa teaches wherein a distance (distance between lower plane of CP adjacent to connection terminals 22, better seen in figure 2, and bottom surface of 19a) between the bottom surface (bottom surface of 19a) of the concave portion (portion of 19a) and a surface opposite to the bottom surface (lower part of CP adjacent to connection terminals 22) in the connection portion (CP) is smaller (note 25a is planar and seats on both, 13a and the planar surface of CP surrounding 22s, thus the lower planar surface of CP is at a lower height than 13a with respect to the bottom surface of 19a) than a distance (distance between bottom surface of 19a and 13a) 

Regarding claim 13, Ozawa teaches wherein a planar shape (see shape of upper portion of 13) of the seat portion (upper portion of 13) is a square (evident from figure 9), and two connection portions (portions of CP) are connected to any one of four side walls (see two flat walls and two curved walls od upper portion of 13) of the seat portion (upper portion of 13).

Regarding claim 14, Ozawa teaches wherein a planar shape (see shape of upper portion of 13) of the seat portion (upper portion of 13) is a square (evident from figure 9), and one connection portion (portion of CP) is connected to each of any two of four side walls (see two flat walls and two curved walls od upper portion of 13) of the seat portion (upper portion of 13).

Regarding claim 15, Ozawa teaches wherein a planar shape (see shape of upper portion of 13) of the seat portion (upper portion of 13) is any one of a polygon (evident from figure 9), a circle, and an ellipse.

Regarding claim 16, Ozawa teaches wherein a planar shape (see shape of upper portion of 13) of the seat portion (upper portion of 13) is similar to a planar shape (see shape of 25a) of the substrate (25a).

Regarding claim 20, Ozawa teaches a vehicle lamp (vehicle lamp 1) comprising: the vehicle luminaire (8) according to claim 1; and a casing (outer lamp housing 4) to which the vehicle luminaire (8) is attached.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa.

Regarding claim 10, Ozawa does not explicitly teach wherein a height of the seat portion is 0.5 mm or more and 1 mm or less.
However, one of ordinary skill would have considered a variety of heights for the seat portion according to the available space or height of the concave portion that is a height of the seat portion may be selected to maximize heat exchange with the environment and still retain the substrate within the concave portion. 
Therefore, it would have been an obvious matter of design choice to select a height of the seat portion of Ozawa to be  0.5 mm or more and 1 mm or less, since the applicant has not disclosed that the height solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with a height of  

Regarding claim 11, Ozawa teaches a distance (distance between periphery of 25a and upper portion of 13, easily noticeable at the Insertion holes 25c, 25c, 25c of 25a, which are not on the upper portion of 13) between a peripheral edge of the substrate (peripheral edge of 25a) and a peripheral edge of the seat portion (peripheral edge of 13), but 
Ozawa does not explicitly teach wherein the distance is 0.5 mm or more and 1 mm or less.
However, one of ordinary skill would have recognized substrates require certain distance between the seat portion and the terminals of the connection portion so as to avoid short between terminals contacting the seat portion.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to provide a distance of 0.2 mm or more and 5.0 mm or less between the peripheries of substrate and seat portion of Ozawa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. One of ordinary skill would have been motivated to make this modification to provide sufficient space to connect terminals to the substrate.

Regarding claim 12, Ozawa teaches wherein a planar dimension (as seen from above) of the connection portion (CP) has a width (see width of CP) in a direction orthogonal to a direction (direction along the extent of 22s) from one end portion (left end of CP) of the connection portion (CP) to the other end portion (right end portion of CP) of the connection portion (CP).
Ozawa does not explicitly teach the width is 0.2 mm or more and 5.0 mm or less.
However, one of ordinary skill would have recognized the connection portion requires certain width so as to avoid electrical contact of the terminals with each other and with the seat portion.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to provide a width of 0.2 mm or more and 5.0 mm to the connection portion of Ozawa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. One of ordinary skill would have been motivated to make this modification to provide sufficient space to connect terminals to the substrate.

Claim 17 is are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Steinau et al. ( US 20150359107 A1, hereinafter, “Steinau”, previously cited by the Examiner).

Regarding claim 17, Ozawa does not explicitly teach wherein the heat transfer portion includes a filler using an inorganic material.
Steinau teaches a substrate (printed circuit board 5) connected to a seat portion (heatsink 3) via a heat transfer portion (Thermally conductive adhesive 11);
wherein the heat transfer portion (11) includes a filler using an inorganic material (see ¶ 27).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the heat transfer portion of Steinau into the teachings of Ozawa in order to achieve a particularly good thermal linking of the substrate to the seat portion. One of ordinary skill would have been motivated to make this modification to increase the service life of the LEDs.
	
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the newly amended limitations in the claim; and therefore, the arguments do not apply to the current rejection.
The Examiner has reinterpreted the elements disclosed by the reference Ozawa, and concluded that after considering the amended language and revisiting the reference Ozawa, the prior art continues to teach the claimed invention. That is, Ozawa teaches the connection portion CP as annotated in annotated figure above, in agreement to the Applicant’s figures and as required by the claim.
Furthermore, the Examiner notes, the “portion” of the claimed connection portion, attachment portion, seat portion, connection portion or convex portion have not been explicitly defined in the specifications, or in the claims. Although in the Applicant’s drawings, reference numbers and arrows point to what the applicant considers to be the 
In order to better clarify Ozawa’s teachings, the Examiner has compared the Applicant’s and Ozawa’s figures, and noted plenty of similarities, including the connection portion; thus, the prior art of record remains commensurate in scope for teaching the claimed limitations.

Applicant argues that claims 2-6, 8-17, and 20 depend on or otherwise include the features of claim 1 and are thus they should be allowed.
The Examiner respectfully disagrees for the reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OMAR ROJAS CADIMA/           Patent Examiner of Art Unit 2875